SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

549
CA 15-00810
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF DON M. MOORE,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

THE CENTRAL NEW YORK VOLLEYBALL OFFICIALS
CORPORATION, RESPONDENT-RESPONDENT.


DON M. MOORE, PETITIONER-APPELLANT PRO SE.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (NICOLE MARLOW-JONES OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (Hugh A. Gilbert, J.), entered July 1, 2014 in a CPLR
article 78 proceeding. The judgment granted the motion of respondent
to dismiss the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from a judgment that granted
respondent’s motion to dismiss the petition in this CPLR article 78
proceeding. As Supreme Court determined, petitioner is not a member
of respondent and therefore has no right to the relief demanded in the
petition (see e.g. N-PCL 603, 605, 613). We note in any event that,
as respondent contends, the proceeding was time-barred inasmuch as it
was commenced more than four months after the determination at issue
was made (see Matter of Wiegand v Crandall, 118 AD3d 1355, 1356).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court